DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.

Status of the Claims
This Office Action is responsive to the amendment filed December 2, 2021. As directed by the amendment: Claim 1 has been amended. Claims 7-10 and 15-20 were withdrawn. Claims 11-14 were cancelled. Claims 21-24 are newly added. Claims 1-10 and 15-24 are presently pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities: In ll. 4, the phrase “wherein first positioning hole” should be re-written as --wherein the first positioning hole--.  Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saw et al. (US 2015/0071885), herein referred to as Saw.
Regarding claim 1, Saw discloses a targeting guide (100) (e.g. figures 4 and 8), comprising a handle (see figure 8 below) extending substantially along a longitudinal axis (see figure 8 below), wherein the longitudinal handle defines a first positioning hole (see figure 8 below) and a second positioning hole (see figure 8 below) extending from a first side of the handle (see figure 8 below) to a second side of the handle (see figure 8 below), and wherein the first positioning hole (see figure 8 below) and the second positioning hole (see figure 8 below) each extend through the handle (see figure 8 below) substantially perpendicular to the longitudinal axis (see figure 8 below), wherein the first positioning hole (see figure 8 below) and the second positioning hole (see figure 8 below) are aligned substantially along the longitudinal axis (see figure 8 below), wherein the first positioning hole (see figure 8 below) defines a first hole axis (see figure 8 below) and the second positioning hole (see figure 8 below) defines a second hole 

    PNG
    media_image1.png
    441
    777
    media_image1.png
    Greyscale

Regarding claim 4, Saw discloses wherein a first set of the plurality of guide holes (considered as a first set of elements 192) extends through the head at a first angle (figures 7 and 8) and a second set of the plurality of guide holes (considered as a second set of elements 192) extend through the head at a second angle (figures 7 and 8).

Regarding claim 6, Saw discloses wherein the head defines a cutout (see figure 8 above) extending from a distal surface (see figure 8 above) towards a proximal surface of the head (see figure 8 above), wherein the cutout (see figure 8 above) is sized and configured to (i.e. capable of) receive a bone therein (figure 2).

In an alternative view: 
Regarding claim 1, Saw discloses a targeting guide (308) (figure 12), comprising a handle (see figure 12 below) extending substantially along a longitudinal axis (see figure 12 below), wherein the longitudinal handle (see figure 12 below) defines a first positioning hole (see figure 12 below) and a second positioning hole (see figure 12 below) extending from a first side of the handle (see figure 12 below) to a second side of the handle (see figure 12 below), and wherein the first positioning hole (see figure 12 below) and the second positioning hole (see figure 12 below) each extend through the handle (see figure 12 below) substantially perpendicular to the longitudinal axis (see figure 12 below), wherein the first positioning hole (see figure 12 below) and the second positioning hole (see figure 12 below) are aligned substantially along the longitudinal axis (see figure 12 below), wherein the first positioning hole (see figure 12 below) defines a first hole axis (see figure 12 below) and the second positioning hole (see figure 12 below) defines a second hole axis (see figure 12 below), and wherein the first hole axis (see figure 12 below) and the second hole axis (see figure 12 below) are 

    PNG
    media_image2.png
    594
    756
    media_image2.png
    Greyscale

Regarding claim 24, Saw discloses wherein the handle (see figure 12 above) further comprises a gripping portion (see figure 12 above) disposed on a third side of the handle (see figure 12 above) adjacent to the first side of the handle (see figure 12 above), and the gripping portion comprises a grooved surface (see figure 12 above) extending from the first side of the handle (see figure 12 above) to a second side of the .

Allowable Subject Matter
Claims 2, 3, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments on pages 6-8, under 35 U.S.C. 102(a)(1), of the Remarks with respect to the reference Hanson has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775